DETAILED ACTION

This communication is in response to the Application filed on 29 January 2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art includes 20170287474 (Maergner et al.)  and US 20120226491 (Yamazaki et al.). Maergner et al. discloses a voice recognition dictionary data construction apparatus configured to construct voice recognition dictionary data for recognizing a place name in a first language with voice in a second language (Maergner et al., para [0021] and [0057].), the voice recognition dictionary data construction apparatus comprising: a processor to execute a program (Maergner et al., para [0030] and fig. 1(121).); and a memory to store the program which, when executed by the processor (Maergner et al., para [0030] and fig. 1(111).), performs processes of, setting attributes to first words that constitute a first character string representing the place name in the first language (Maergner et al., para [0048]. Thus, the native language (i.e., first language) input is converted to a character string. See also Maergner et al., fig. 4, table 406.); creating a second character string by extracting second words being words 
Yamazaki et al. discloses applying the voice recognition dictionary data construction apparatus in a navigation system. Include Yamazaki for voice recognition vs. speech recognition (Yamazaki et al., para [0089].).

However, none of the prior art, alone or in combination, teaches “creating a third character string by changing a word order of the second character string based on the attributes of the words of the second character string and a word order rule of place names of the second language”.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656